Citation Nr: 1725463	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-49 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral lower extremities. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right tibial stress fracture. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left tibial stress fracture.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This case was previously before the Board in September 2015, at which time the Board remanded it for additional procedural and evidentiary development.  

The Board notes that the issue of entitlement to a TDIU was last denied by the RO in a January 2013 rating decision.  The Veteran filed a timely notice of disagreement and a statement of the case (SOC) was sent to the Veteran in June 2014; however, the Veteran did not file a timely substantive appeal (VA Form 9) for that issue.  However, as indicated by a May 2017 written brief by the Veteran's representative, a claim for a TDIU was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the case for additional procedural and evidentiary development.  The service connection claim for neuropathy of the bilateral lower extremities and the increased rating claims for right and left tibial stress fractures must be remanded for the AOJ to comply with the Board's September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court of Appeals for Veterans Claims is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board remanded these matters to afford the Veteran a VA examination and for the AOJ to readjudicate these claims, to include issuing a supplemental statement of the case (SSOC).  Following a thorough review of the Veteran's electronic record, including documents contained in Virtual VA and Veterans Benefits Management System (VBMS), there is no indication that the AOJ has complied with the Board's September 2015 remand directives.

In its September 2015 decision, the Board explained that a remand is required to obtain clarification regarding the residuals of the stress fractures and to attempt to separate out symptoms from the service-connected complex regional pain syndrome of the bilateral lower extremities.  Of note, a July 2009 VA examiner diagnosed status-post bilateral tibial stress fractures with residual tendonitis bilateral lower legs with pain and swelling.  A February 2013 VA examination for knee and lower leg disorders provided a diagnosis of bilateral shin splints with residual tarsal tunnel syndrome and reflex sympathetic dystrophy (RSD).  The Veteran's right and left tibial stress fractures are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 (2016), which considers malunion of the tibia or fibula with knee or ankle disability.  But the notations of tendonitis and tarsal tunnel syndrome raise the issue of whether all the residuals have properly been noted and rated.  Thus, clarification is needed.

A remand is also needed for the issue of entitlement to service connection for neuropathy of the bilateral lower extremities to obtain an additional VA examination and medical opinion.  Throughout the course of this appeal, the Veteran has been afforded multiple VA examinations for peripheral nerve disorders.  On VA examination in November 2009, she was diagnosed with lateral plantar nerve neuropathy by nerve conduction studies (NCS) and problems associated with the diagnosis included bilateral small toe numbness.  A February 2012 VA examination showed that she was diagnosed with peripheral neuropathy of bilateral feet, legs (complex regional pain syndrome) with noted date of onset in 2009.  Most recently in a February 2013 VA examination, she was diagnosed with complex regional pain syndrome in the bilateral lower extremities with noted date of onset in 2009.

Moreover, review of the record includes a July 2010 VA bones examination report that documents the Veteran's diagnosis of complex regional pain syndrome of the bilateral lower extremities, and in which the examiner noted that "chronic regional pain syndrome" is currently preferred to RSD.  During a VA treatment session in July 2011, the Veteran was noted to having RSD/neuropathy of the lower extremity.  At the February 2013 VA examination for knee and lower leg disorders, the examiner noted that the Veteran's medical history included continued pain in lower legs with a bilateral lower leg neuropathy diagnosed as tarsal tunnel syndrome and RSD.  The Board notes that service connection for complex regional pain syndrome of the bilateral lower extremities was granted in an August 2010 rating decision and made effective since May 18, 2010.

The Board is unable to adjudicate the claim for entitlement to service connection for neuropathy of the bilateral lower extremities as there is insufficient competent medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record is unclear as to whether the Veteran's November 2009 diagnosis of lateral plantar nerve neuropathy is separate and distinct from her subsequent diagnoses of complex regional pain syndrome and/or RSD.  See Boggs v. Peake, 502 F.3d 1330 (Fed. Cir. 2008).  Therefore, an additional VA examination and medical opinion is needed for this claim.  

Additionally, the case must be remanded to associate with the claims file outstanding VA treatment records that may be relevant to the present appeal.  Several VA hospital admission notes from October 2015 and September 2016 show that the Veteran was admitted to the hospital during those months.  However, the latest VA treatment available in her claims file are from June 2014.  Accordingly, outstanding VA treatment records since June 2014 should be associated with and made part of the claims file.  

Finally, the Board must remand the claim of entitlement to a TDIU as this claim is inextricably intertwined with the claims that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, higher disability ratings for the Veteran's bilateral tibial stress fracture disabilities may impact the claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA medical records since June 2014.  Document any negative responses received.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of her various disorders of the bilateral lower extremities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by her right and left tibial stress fracture disabilities and any possible neuropathy of the lower extremities.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran's lateral plantar nerve neuropathy by NCS (diagnosed in the November 2009 VA examination for peripheral nerves) is separate and distinct from her service-connected complex regional pain syndrome and/or RSD of the bilateral lower extremities.  See VBMS document type "VA Examination," receipt date 11/03/2009, at page 12.

If separate and distinct, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the lateral plantar nerve neuropathy by NCS is caused or permanently aggravated by the service-connected complex regional pain syndrome and/or RSD of the bilateral lower extremities.

b. Whether the Veteran's tarsal tunnel syndrome (as diagnosed in a February 2013 VA examination) is separate and distinct from her service-connected bilateral tibial stress fractures.  See VBMS document type "VA Examination," receipt date 02/28/2013, at page 2.

If separate and distinct, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the tarsal tunnel syndrome is caused or permanently aggravated by the service-connected bilateral tibial stress fractures.

c. Whether the Veteran's residual tendonitis (as diagnosed in a July 2009 VA examination) is separate and distinct from her service-connected bilateral tibial stress fractures.  See VBMS document type "VA Examination," receipt date 07/02/2009, at page 11.

If separate and distinct, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the residual tendonitis is caused or permanently aggravated by the service-connected bilateral tibial stress fractures.

d. The examiner should assess the severity of the Veteran's service-connected bilateral tibial stress fractures.  In addition to completing the appropriate DBQ worksheet, the examiner must address all residuals of the bilateral tibial stress fractures, to include tendonitis or tarsal tunnel syndrome, if determined above to be part and parcel of the bilateral tibial stress fractures.  Also, the examiner must delineate the symptoms of the bilateral tibial stress fractures from the complex regional pain syndrome.  If such separation is not possible, the examiner must so state.

The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to (i) service connection for neuropathy of the bilateral lower extremities, (ii) an initial disability rating in excess of 10 percent for right tibial stress fracture, (iii) an initial disability rating in excess of 10 percent for left tibial stress fracture, and (iv) entitlement to a TDIU, in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

